DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (US Publication No. 2016/0033822) in view of Park et al (US Publication No. 2018/0239246).

    PNG
    media_image1.png
    610
    455
    media_image1.png
    Greyscale

Fig 2, 212 emitting a blue light ¶0019; a light guide plate Fig 2, 216 optically coupled to the light source ¶0019, and the blue light transmitting through the light guide plate ¶0019; and a composite color-conversion layer disposed over the light guide plate Fig 2, 120, wherein the composite color-conversion layer comprises quantum dots at least comprises a plurality of cyan quantum dots or a plurality of yellow quantum dots ¶0016. Jiang discloses all the limitations except for the conversion layer having three populations of quantum dots. 
Whereas Park discloses a backlight module, wherein the composite color-conversion layer comprises at least three different populations of quantum dots, and the at least three different populations of quantum dots at least comprises a plurality of cyan quantum dots or a plurality of yellow quantum dots ¶0391 and 0401. Jiang and Park are analogous art because they are directed to backlight module and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jiang because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the quantum dots of Jiang and incorporate Park’s invention to improve performance of the device display.
Regarding claim 2, Park discloses wherein the at least three different populations of quantum dots comprise a plurality of red quantum dots, a plurality of green quantum dots, and the plurality of cyan quantum dots mixed uniformly ¶ 0222 and 0388.



Regarding claim 4, Park discloses wherein the at least three different populations of quantum dots comprise a plurality of red quantum dots, a plurality of green quantum dots, the plurality of cyan quantum dots, and the plurality of yellow quantum dots mixed uniformly¶ 0222, 0388, 0390-0391, 0393, 0401.

Claims 5, 7-8, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (US Publication No. 2016/0033822) in view of Park et al (US Publication No. 2018/0239246) and in further view of Lee et al (US Publication No. 2019/0129206).

    PNG
    media_image2.png
    345
    355
    media_image2.png
    Greyscale

Regarding claim 5, Jiang and Park discloses all the limitations but silent on the arrangement of the quantum dots. Whereas Lee discloses wherein the composite color-conversion layer comprises: a first layer A10, adjacent to the light source and comprising a plurality of first quantum dots QD1; a second layer A30, further away from A10 and comprising a plurality of second quantum dots QD3; and a third layer A20, disposed between the first layer A10 and the second layer A30 and comprising a plurality of third quantum dots QD2, wherein an emission wavelength of the plurality of first quantum dots is longer than an emission wavelength of the plurality of third quantum dots and the emission wavelength of the plurality of third quantum dots is longer than an emission wavelength of the plurality of second quantum dots ¶0079,0107-0108. Jiang and Lee are analogous art because they are directed to the utilization of QD and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jiang because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the quantum dots’ arrangement of Jiang and incorporate Lee’s invention to improve performance of the device display ¶0005-0009.
Regarding claim 7, Lee discloses further comprising at least one substrate R20 disposed between the first layer and the third layer R30 or between the second layer and the third layer Fig 2.
Regarding claim 8, Lee discloses wherein the at least one substrate is free of a barrier layer Fig 2.
Regarding claim 10, Park discloses wherein the plurality of first quantum dots comprise a plurality of red quantum dots, the plurality of second quantum dots comprise a plurality of green quantum dots, and the plurality of third quantum dots comprise the plurality of yellow quantum dots¶ 0222, 0388, 0390-0391, 0393, 0401.
.
Claims  16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (US Publication No. 2016/0033822) in view of Park et al (US Publication No. 2018/0239246) and in further view of  Dejima et al (US Publication No. 2006/0255711).
Regarding claim 16, Jiang discloses a backlight module, comprising: a light source Fig 2, 212 emitting a blue light ¶0019; a light guide plate Fig 2, 216 optically coupled to the light source ¶0019, and the blue light transmitting through the light guide plate ¶0019; and a composite color-conversion layer disposed over the light guide plate Fig 2, 120, wherein the composite color-conversion layer comprises quantum dots at least comprises a plurality of cyan quantum dots or a plurality of yellow quantum dots ¶0016. Jiang discloses all the limitations except for the conversion layer having three populations of quantum dots. 
Whereas Park discloses a backlight module, wherein the composite color-conversion layer comprises at least three different populations of quantum dots, and the at least two different populations of quantum dots at least comprises a plurality of cyan quantum dots or a plurality of yellow quantum dots ¶0391 and 0401. Jiang and Park are analogous art because they are directed to backlight module and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jiang because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to 
Whereas Dejima discloses a module comprising: a light source emitting a blue light; a red phosphor layer disposed on the light source ¶0046. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the module of Jiang and incorporate Dejima’s invention to improve performance of the device display ¶0046.
Regarding claim 17, Park discloses wherein the at least two different populations of quantum dots comprise a plurality of green quantum dots, the plurality of cyan quantum dots, and the plurality of yellow quantum dots mixed uniformly¶ 0222, 0388, 0390-0391, 0393, 0401.

Claims  18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (US Publication No. 2016/0033822) in view of Park et al (US Publication No. 2018/0239246) and Dejima et al (US Publication No. 2006/0255711) and in further view of Lee et al (US Publication No. 2019/0129206).
Regarding claim 18, Park discloses a plurality of yellow and green quantum dots ¶ 0222, 0388, 0390-0391, 0393, and 0401. Jiang, Park and Dejima disclose all the limitations except for the layer arrangement. Whereas Lee discloses  wherein the composite color-conversion layer comprises: a first layer, adjacent to the light source ; and a second layer, further away from the light source than the first layer and comprising a plurality quantum dots Fig 2 ¶0085. Jiang and Lee are analogous art 
Regarding claim 19, Park discloses a plurality of cyan and green quantum dots ¶ 0222, 0388, 0390-0391, 0393, and 0401. While Lee discloses wherein the composite color-conversion layer comprises: a first layer, adjacent to the light source and comprising a plurality of quantum dots; and a second layer, further away from the light source than the first layer and comprising the plurality of quantum dots Fig 2.

Regarding claim 20, Park discloses a plurality of yellow, cyan and green quantum dots ¶ 0222, 0388, 0390-0391, 0393, 0401. While Lee discloses wherein the composite color-conversion layer comprises: a first layer, adjacent to the light source and comprising the plurality of quantum dots; a second layer, further away from the light source than the first layer and comprising the plurality of quantum dots; and a third layer, disposed between the first layer and the second layer and comprising a plurality of quantum dots Fig 2.
Allowable Subject Matter
Claims 6, 9, 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891.  The examiner can normally be reached on Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811